PD-0139-15




             February 6, 2015
2/6/2015                                                                  Envelope Details


  Print this page

  Envelope 4026510
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   02/04/2015 04:53:08 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Barry Hitchings
   Firm Name                                    Hitchings & Pollock
   Filed By                                     Julie Pollock
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Hitchings & Pollock
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               6629147
   Order #                                      004026510­0

   Petition for Discretionary Review
   Filing Type                                                                EFileAndServe
   Filing Code                                                                Petition for Discretionary Review
   Filing Description                                                         PardoOscarPDR
   Reference Number
   Comments
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=bfc437c5­1c33­47ec­b6c9­e1d09c63cb4b            1/2
2/6/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain the identity of Judge,
             02/06/2015
                        Parties and Counsel [Rule 68.4(a)]. The petition for discretionary review does not
   Other     01:53:33
                        contain a certification in compliance with T.R.A.P. 9.4(i)(3). Counsel has ten days
             PM
                        to file a corrected petition.
   Documents
   Lead Document                   PardoOscarPDR.pdf                               [Original]


   eService Details
                                                                                                                  Date/Time
   Name/Email                              Firm                      Service Type               Status   Served
                                                                                                                  Opened
   State Prosecuting Office                                                                                       02/04/2015
                                                                     EServe                     Sent     Yes
   information@spa.texas.gov                                                                                      04:54:20 PM
   Laura Durbin                                                                                                   02/04/2015
                                                                     EServe                     Sent     Yes
   laura.durbin@bexar.org                                                                                         04:54:12 PM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=bfc437c5­1c33­47ec­b6c9­e1d09c63cb4b                          2/2